Citation Nr: 0401285	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  01-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for status 
post excision of a herniated disc at L2-3 and L3-4, with 
release of spinal stenosis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2001.  

This matter comes Before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post excision of a herniated disc at L2-3 and L3-4, 
with release of spinal stenosis, effective January 13, 2001.  
The veteran filed a notice of disagreement (NOD) in May 2001, 
to the 20 percent evaluation and the current appeal ensued.  
The statement of the case (SOC) was issued in June 2001.  A 
substantive appeal 
(VA 1-9 ) was received in August 2001.  A supplemental 
statement of the case (SSOC) was issued in April 2003.  In 
May 2003, the veteran testified at a Travel Board hearing 
before the undersigned.  

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran and his representative assert, in essence, that 
his service-connected disc disease is more severe than the 
current initial evaluation reflects.  He states that he has 
constant back pain that increases with prolonged sitting or 
standing.  He complains of shooting pain in the right leg, 
and indicates that he is no longer able to touch his toes, or 
do the type of work that he was previously trained to do.  It 
is also indicated that he now attends college and the 
prostrating pain in his back affects his studies.  

A review of the record reveals that the veteran underwent VA 
examination in January 2001 and March 2003.  The veteran 
testified that he is seen by VA when he needs a refill for 
his pain medication or when he has a flare-up of back pain.  
The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) are 
not included in either of the VA examinations.  The holding 
of the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) was that 
when a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of additional 
functional loss, if any, due to the pain, weakened movement, 
excess or premature fatigability, or incoordination.  Under 
VCAA, VA's duty to assist the veteran includes obtaining a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.  Therefore, prior to final adjudication of the 
claim, the veteran should undergo a VA examination which 
addresses pain on use, flare-ups, and discusses the criteria 
set forth in DeLuca.  

There has also been a change in that portion of the 
Musculoskeletal System regulations that addresses 
disabilities of the spine.  The regulations pertaining to the 
rating of diseases and injuries of the spine were revised 
effective September 26, 2003.  The RO has not notified the 
veteran of this most recent change in law, nor has the RO 
considered this matter in light of this change.  This should 
be accomplished before a final decision is entered.  

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court held that section 5103(a), requires VA to 
inform the claimant of information or evidence necessary to 
substantiate the claim, as well as which evidence VA will 
seek to provide and which evidence the claimant is to 
provide.  The Court held that BVA's failure to enforce 
compliance with that requirement is remandable error.  

In this case, the veteran received a VCAA letter in 
February 2003, indicating what evidence the veteran must 
obtain and the evidence required to be obtained by VA.  
However, the RO informed the veteran of the requirements for 
service connection, which the veteran had already 
established.  The RO did not indicate to the veteran the 
requirements to be met for an initial rating claim.  This 
must be done prior to final adjudication of this claim.  

Finally, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court distinguished between a veteran's dissatisfaction with 
the initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  Since this is the veteran's 
initial claim and award for his service-connected disc 
disease of the lumbar spine, and he has expressed 
disagreement with the evaluation assigned, the RO should 
evaluate the claim with consideration of staged ratings 
consistent with Fenderson.  
 
Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain all VA treatment records 
related to the veteran's lumbar spine 
disability from 2001 to the present, if 
any, and associate them with the claims 
folder.  At his hearing, the veteran 
indicated his VA treatment was through a 
clinic in Rochester, NY.  

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected lumbar 
spine disability.  The claims folder and 
a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (in degrees), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should also address whether 
the veteran has persistent symptoms 
compatible with sciatic neuropathy with 
pain and demonstrable muscle spasm, 
absent ankle jerk, other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief, or severe attacks with 
intermittent relief.  The examiner should 
likewise indicate whether the veteran had 
incapacitating episodes during the past 
12 months, and their duration, if any.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by applicable 
legal criteria are satisfied, including 
informing the veteran of the information 
or evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are for initial 
rating claims.  

4.  Readjudicate the veteran's claim for 
entitlement to an increased rating for 
his low back disability.  

5.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a SSOC which should include the 
various criteria applicable to evaluating 
the veteran's disability that were in 
effect during the appeal period, and given 
the opportunity to respond thereto.  Since 
the rating claim for disc disease of the 
lumbar spine is an initial evaluation 
instead of an increased rating claim , the 
RO should consider the holding in 
Fenderson and whether staged ratings are 
in order for this disability.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


